By the Court.

McDonald, J.
delivering the opinion.
[1.] The land which is the subject of the suit, in the action of ejectment, if the allegations of the bill be true, was held *99by several of the parties as tenants in common, and some of them had put expensive improvements on a part of it; it had never been divided, and the complainants ask ^n injunction of that action. They allege that the improvements were made in good faith. The bill exhibits a very complicated state of things, on the part of the administrator of Halliday and his administrator, the latter carrying out, to say the least of it, most extraordinarily, the application of the former for letters dismissory from his administration. The bill for the protection of the several purchasers of distinct portions of the land in controversy, calls for a settlement of the administration, expecting to show that the persons claiming the land, or a part of it, now, as heirs-at-law óf Halliday, -have received the proceeds of the sale, and that by that act, and a long acquiescence in what has been done in relation to it, are barred in equity from calling them to account. It is true that the bill does not present a very strong eqrtity in this aspect of the case, yet if may be best to investigate these matters fully.
We think that the Court ought to have overruled the demurrer to the bill, and to have refused the motion to dismiss the bill.
[2.] The answers do not displace the equity of the bill, so far as the rights of the complainants, as tenants in common with the defendants, admitting the title of the latter to be good, are concerned. But they produce strong circumstances to show that the administrator of their deceased father’s estate had not fully accounted.
The evidence furnished from the record of his returns, copies of which are made exhibits to the bill, are far from conclusive on that point- nor is the argument that upon the cancellation of the contract of sale made by the administrator s>n Halliday’s estate, the title vested in the estate of the administrator, instead of the estate of Halliday. The equity of this branch of the case must be made out by proof at the hearing. The records are unsatisfactory as to that.
*100We think that justice to all parties requires that this cause should undergo a thorough and deliberate investigation, and that the injunction should be retained until that takes place.
Judgment affirmed